Citation Nr: 1758131	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


ORDER

Entitlement to an initial rating of 10 percent disabling, and no higher, for hypertension, is granted, subject to the laws and regulations controlling the award of monetary benefits.


FINDING OF FACT

In a June 2017 Memorandum Decision, the Court reversed the Board's February 2015 decision and directed the Board to enter a finding of an initial rating of 10 percent disabling for hypertension.



CONCLUSION OF LAW

The criteria for an initial rating 10 percent disabling, and no higher, for hypertension have been met. 38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active military service from February 1987 until June 1987, from December 1990 until May 1991, and from August 2004 until March 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi. This matter was remanded in April 2014 by the Board for a medical examination and further development. 

In a February 2015 decision, the Board denied the Veteran's claim of entitlement to an initial compensable rating for hypertension. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). In June 2017, the Court issued a Memorandum Decision reversing the February 2015 Board denial of entitlement to an initial compensable rating for hypertension. The Court remanded the case back to the Board for further development in accordance with the Memorandum Decision.

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted, the June 2017, the Court reversed the Board's February 2015 decision concluding that the Veteran's hypertension warrants an initial 10 percent disability rating. This decision effectuates the Court's order. Accordingly, entitlement to an initial rating of 10 percent disabling, and no higher, for hypertension, is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Veterans of Foreign Wars of the United States]
Department of Veterans Affairs


